DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner in this Office Action.

Drawings
The drawings are objected to because Figures 6, & 8 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
 Applicant claims to make use of “biofield scans” which, according to U.S. Patent No. 8,295,903 (which is incorporated by reference in Applicant’s specification), entails measuring the “‘energy field’ surrounding organisms which are characterized by the organic processes that produce or modify them.”  Without getting into specifics, according to U.S. Patent No. 8,295,903, measuring said “energy field” is supposedly done by utilizing electron avalanching in avalanche diodes and seeing when the organism’s surrounding “energy field” waves interfere with the avalanching process in an avalanche diode.  While non-patent literature at the time of the application being filed has conflicting views as to whether said “energy fields” can be accurately measured or provide useful insights in the medical field, it is generally agreed upon that said “energy fields” do indeed exist.  As previously discussed, Applicant incorporates Patent 8,295,903 by reference and thereby the supposed “biofield scanning” means for measuring said “energy fields” by making use of electron avalanche diodes.  However, it is unclear if at the time of filing, Applicant truly had possession of such means for accurately measuring said “energy field” waves specifically and distinguishing said “energy field” specifically from other fields that may be present in the given environment.  Additionally, the specific features or processing that occurs for converting the features of the biofield scan into symptomology is not thoroughly described in the Specification or Claims.  Therefore, it is not reasonable to expect that one of basic skill in the art would be able to ascertain if Applicant, at the time the application was filed, had possession of the claimed invention based on the description of the subject matter found in the instant specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 – 
In lines 2-3 of Claim 6, the limitation “indicating whether the biofield signature is an enome signature” is recited.  Applicant does not clearly claim what an “enome signature” comprises and how said “enome signature” is distinct from a “biofield signature”.  Examiner acknowledges that “an ‘enome’… constitutes some or all characteristics, including but not limited to visible, determinable, and relational characteristics of an organism’s biofield” as set forth in lines 1-3 of Page 4 of Applicant’s specification.  However, even in light of Applicant’s specification, drawings, and definition of “enome”, it is not clear what distinctly separates a biofield signature from an enome signature.  For the purposes of prior art analysis, an “enome signature” is considered to be physical and biochemical characteristics of an organism which can be comprised of a human's medical history such as, for example, history of past illness, hospitalizations, surgeries, immunizations, allergies, personal habits, occupational history, family history, medications, psychiatric history, or the like.

Claim 7 – 
In line 3 of Claim 7 the limitation “… a plurality of scan tags each correlated to various ones of a plurality of known markers…” is recited.  In this limitation, the term “ones” lacks antecedent basis and is therefore unclear as to what said plurality of scan tags is actually being correlated to.  According to the manner in which the claim is written, the plurality of scan tags could be correlated to various scan tags, various known markers, or even various user records.  For the purposes of prior art analysis, the limitation will be interpreted as “a plurality of scan tags each correlated to various known markers of a plurality of known markers.”


















Claim Rejections - 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-15) which recite steps of:
obtaining a plurality of user records each associated with a corresponding subject of a plurality of subjects, each user record comprising:
one or more data points representing a phenotype history of the corresponding subject; and
a first biofield scan comprising biofield data obtained by scanning the corresponding subject’s biofield;
correlating the one or more data points of each user record across the plurality of user records to produce a correlated phenotype;
using the correlated phenotype to determine a biofield signature present in the biofield data of the corresponding first biofield scan of each of the plurality of user records; and
producing a record that associates the biofield signature with the correlated phenotype; and
storing the record.
These steps of creating a database for storing varying biofield scan data and phenotype data found within historical medical records of a user, correlating the scan data to determine a biofield signature, i.e. diagnosing the user, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  MPEP 2106.04(a)(2)(II) describes methods of organizing human activity as including managing personal behavior or relationships or interactions between people, including but not specifically limited to social activities, and following rules or instructions.  That is, the system, as described in Applicant’s specification and under broadest reasonable interpretation can be implemented in a clinical setting such that the system makes determinations for physicians, medical professionals, etc.  As such, the system performing automated diagnoses or determinations regarding a patient’s biofield signature(s).  That is, the typical interaction between the healthcare provider and the patient that does not involve the operation of the instantly claimed system is effectively being managed by the interaction of the instantly claimed system. For example, the healthcare provider could have made a different conclusion or decision regarding the patient’s biofield signatures and/or the patient’s medical condition. Therefore, the content of the biofield signature or the medical condition of the patient is effectively being filtered or managed by the system, and as such the interaction between the patient and the healthcare provider constitute certain methods of organizing human activity, under broadest reasonable interpretation.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2-10 & 12-15, reciting particular aspects of how pattern/symptom identification, determining correlation between data points, may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of varying computerized databases (i.e. correlation database, , amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0027], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining one or more user records that contain one or more data points and/or biofield scans, amounts to mere data gathering, recitation of correlating one or more data points received in the user records to produce a phenotype, and using the phenotype to determine a biofield signature amounts to selecting a particular data source or type of data to be manipulated, recitation of producing and storing a record in the database amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of biofield data and/or a correlation database, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10 & 12-15, which generally recite the use of computerized databases and/or electronic analysis additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 2, 4, 8-9, & 12-15, which recite varying aspects of the data being received or that is present in the received medical record, or generating a plurality of biofield marker lists, such as via a data/storage structure, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 3, 5-9, & 12-15  which recite varying aspects of utilizing the received data such as for identifying patterns or producing varying (medical) records for the patient, selecting or assigning tags to varying data/records, utilizing the received data to generate biofield marker lists, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; claims 2-10 & 12-15, which generally recite the use of the technology as applied to biofield scans/data, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as obtaining one or more user records that contain one or more data points and/or biofield scans, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); correlating one or more data points received in the user records to produce a phenotype, and using the phenotype to determine a biofield signature, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); producing, storing, and updating a record kept in a database such as of biofield signature data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing a plurality of user records, storing data points and biofield scan data within user record files, storing updated user records that contain biofield signature data, storing computerized instructions to perform the steps recited, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); while not recited specifically, using the data points, biofield data, from a user record, which is not specified to be electronic, can ,under broadest reasonable interpretation, include parsing or scanning of a physical document, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10 & 12-15, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 4, 8-9, & 12-15, which recite varying aspects of the data being received or that is present in the received medical record, or generating a plurality of biofield marker lists, such as via a data/storage structure, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3, 5-9, & 12-15  which recite varying aspects of utilizing the received data such as for identifying patterns or producing varying (medical) records for the patient, selecting or assigning tags to varying data/records, utilizing the received data to generate biofield marker lists, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-10 & 12-15, which all generally recite embodiments that relate to the generation of, creation of, storing of, etc., of electronic records, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-10 & 12-15, which generally recite storing varying records, storing computerized instructions for performing the steps recited,  e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv), claims 7-9, determining scan tags from a  plurality of scans correlated to known markers found in the phenotype history, which under broadest reasonable interpretation includes parsing or scanning from a physical document, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, & 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chengat et al. (U.S. Patent Publication No. 2015/0310179) in view of Ramstack et al. (U.S. Patent No. 6466688).  

Claim 1 – 
Regarding Claim 1, Chengat teaches a method of generating a correlation database storing data that correlates biofield characteristics to phenotypes of one or more organisms, the method comprising:
obtaining a plurality of user records associated with a corresponding subject or a plurality of subjects (See Chengat Paragraph [0068] which discloses processors interfacing with third party data centers to securely access one or more medical records and lab results, and can further receive input comprising one or more of symptoms, markers, symptom durations, symptom qualifiers and symptom contexts associated with a large number of individual patients), each user record comprising:
one or more data points representing a phenotype history of the corresponding subject (In light of Applicant’s disclosure, a phenotype history typically comprises physical and biochemical characteristics of an organism which can be comprised of a human's medical history such as, for example, history of past illness, hospitalizations, surgeries, immunizations, allergies, personal habits, occupational history, family history, medications, psychiatric history, or the like, therefore see Chengat Paragraph [0068] which discloses receiving input comprising one or more of symptoms, markers, symptom durations, symptom qualifiers and symptom contexts associated with one or more individual patients...  markers of which relate to demographics, age, geography/location, sex/gender, past medical history of the one or more patient, symptom context under which a symptom occurs);
correlating the one or more data points of each user record across the plurality of user records to produce a correlated phenotype (See Chengat Paragraph [0069] & [0079] which discloses that the system interfaces for querying patients for their symptoms, receiving patient medical records, receiving patients' current or past lab results, receiving patient family history, age, sex, geography, questions, answers, rules, (e.g., exclusion/inclusion rules), symptom types, direct, indirect relationship types, etc.  Based on such data, the processor fetches cause names and calculates the probability of a disorder or diagnosis based on the inputs received and suggests a treatment for the disorder based on the calculated probability” and Paragraph [0083] which discloses the predictive models exploit patterns found in historical patient data as well as current patient data to identify risks based on probabilities.  These models capture relationships among relevant factors to allow assessment of risk associated with a particular set of conditions, inputs, etc.);
using the correlated phenotype to determine a biofield signature present in the biofield data of the corresponding first biofield scan of each of the plurality of user records (See Chengat Paragraph [0069] & [0079] which discloses that the system interfaces for querying patients for their symptoms, receiving patient medical records, receiving patients' current or past lab results, receiving patient family history, age, sex, geography, questions, answers, rules, (e.g., exclusion/inclusion rules), symptom types, direct, indirect relationship types, etc.  Based on such data, the processor fetches cause names and calculates the probability of a disorder or diagnosis based on the inputs received and suggests a treatment for the disorder based on the calculated probability” and Paragraph [0083] which discloses the predictive models exploit patterns found in historical patient data as well as current patient data to identify risks based on probabilities.  These models capture relationships among relevant factors to allow assessment of risk associated with a particular set of conditions, inputs, etc.; See Chengat Paragraph [0081] which discloses symptoms being associated with diagnoses and their associated probability...  Data fields specified in the tables can be directly or indirectly related.  For example, relationships between symptoms and causes can be specified by data fields that have direct or indirect relationship to each other, therefore Chengat seems to disclose using a correlated phenotype to make determinations of diagnoses present in symptom data but does not seem to explicitly disclose using biofield data or making determinations of biofield signatures within the biofield data); and
storing the record in the correlation database (See Chengat Abstract, Par [0067], [0080] which discloses the system containing one or more relational databases configured to store a plurality of relational tables within a relational data structure and a non-relational table within a non-relational data structure, relational tables that correlate symptom tables configured to associate a plurality of symptom name fields with a corresponding plurality of symptom identifier fields and further describes being able to store medical records in a local or remote database in which associated/relational symptomology with the records can also be stored).

Chengat does not further disclose a method comprising:
a first biofield scan comprising biofield data obtained by scanning the corresponding subject's biofield;
using biofield data or making determinations of biofield signatures within the biofield data

Ramstack teaches a first biofield scan comprising biofield data obtained by scanning the corresponding subject's biofield (See Ramstack Col. 1, ll. 50-64 which discloses it is well known in the prior art that the auras of diseased persons display anomalies not present in relatively health persons such as telltale colors, holes or gaps, different glows, etc., which can be used to identify diseased persons; See Ramstack Col. 4, ll. 57 – Col. 5, ll. 16 which discloses a plurality of characteristics of an aura of the organism are detected and measured to create an aura signature" thereby reading on using biofield data or making determinations of biofield signatures within the biofield data and even further discloses the characteristics of the aura signature of the organism record in a database; See Ramstack Col. 4, ll. 10-32 which discloses specifically capturing an organisms aura and utilizing aura signature for varying purposes on the backend; while “biofield scan” data is not expressly disclosed in Ramstack per se, aura and aura signature data fits the limitation of a physical or biochemical characteristic of a patient  as specified by Applicant through the instant Specification; ). The disclosure of Chengat and Ramstack are both directed towards the analysis of patients for purposes of diagnosing or identifying sickness, diseases, or other health anomalies.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method for diagnosing diseases via correlating symptoms and physical or biochemical characteristics, as disclosed by Chengat, by simply substituting biofield scan data, as disclosed by Ramstack, for the physical or biochemical characteristics that are associated with symptoms in Chengat to produce a similar result to what is already known in the prior art, as it is expressly stated in Ramstack Col. 1, ll. 50-64 that “an illness can often be detected… in a person’s aura”.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method, as disclosed by Chengat, to include biofield scan data because it has been found that auras (or biofields) of diseased persons display anomalies not present in relatively healthy persons and therefore acts as an additional characteristic that can be used to aid in the diagnosis of disease (See Ramstack Col. 1, ll. 50-64 & Col. 4, ll. 10-32).  The simple substitution of one known element (biofield scan data) for another known element (i.e. physical/biochemical characteristics), producing a predictable or similar result that is already found in the prior art (disease diagnosis) renders the claim obvious (See MPEP 2141(III)(B)).  

Claim 4 –
Regarding Claim 4, Chengat and Ramstack teach the method of Claim 1 in its entirety.  Chengat and Ramstack further disclose a method, wherein:
the corresponding one or more data points of each of the plurality of user records indicate whether the corresponding subject is exhibiting one or more symptoms of an active condition (See Chengat Paragraph [0080] which discloses the system determining whether any associated symptoms are present by asking relevant questions and finding out whether any lab history of the patient is present and accessible via electronic medical records stored in a local or remote database and based on the answers, the processor executing the process checks whether the associated symptom is a lab variation and if so, it adds the symptom to the list of symptoms), and wherein
producing the record comprises associating the biofield signature with the active condition (See Chengat Paragraph [0072] which discloses, symptoms being associated with diagnoses and their associated probability” and Chengat Paragraph [0078]: “Data fields specified in the tables can be directly or indirectly related.  For example, relationships between symptoms and causes can be specified by data fields that have direct or indirect relationship to each other.”).
The same obviousness rationale that is expressed in the analysis of Claim 1 is once again used here.  Chengat teaches a method for diagnosing diseases and disorders that correlates disease symptoms (which meets Applicant’s limitation of a phenotype signature) with potential “causes” for said disease such as physical or biochemical characteristics (i.e. gender; recent activity; genetic predisposition; geographic location; etc.), but does not make mention of using biofield data in particular. While biofield scan data is not expressly disclosed in Chengat, biofield scan data could be described as a physical or biochemical characteristic. 
Ramstack teaches a first biofield scan comprising biofield data obtained by scanning the corresponding subject's biofield (See Ramstack Col. 1, ll. 50-64 which discloses it is well known in the prior art that the auras of diseased persons display anomalies not present in relatively health persons such as telltale colors, holes or gaps, different glows, etc., which can be used to identify diseased persons; See Ramstack Col. 4, ll. 57 – Col. 5, ll. 16 which discloses a plurality of characteristics of an aura of the organism are detected and measured to create an aura signature" thereby reading on using biofield data or making determinations of biofield signatures within the biofield data and even further discloses the characteristics of the aura signature of the organism record in a database; See Ramstack Col. 4, ll. 10-32 which discloses specifically capturing an organisms aura and utilizing aura signature for varying purposes on the backend; while “biofield scan” data is not expressly disclosed in Ramstack per se, aura and aura signature data fits the limitation of a physical or biochemical characteristic of a patient  as specified by Applicant through the instant Specification; ). The disclosure of Chengat and Ramstack are both directed towards the analysis of patients for purposes of diagnosing or identifying sickness, diseases, or other health anomalies.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method for diagnosing diseases via correlating symptoms and physical or biochemical characteristics, as disclosed by Chengat, by simply substituting biofield scan data, as disclosed by Ramstack, for the physical or biochemical characteristics that are associated with symptoms in Chengat to produce a similar result to what is already known in the prior art, as it is expressly stated in Ramstack Col. 1, ll. 50-64 that “an illness can often be detected… in a person’s aura”.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method, as disclosed by Chengat, to include biofield scan data because it has been found that auras (or biofields) of diseased persons display anomalies not present in relatively healthy persons and therefore acts as an additional characteristic that can be used to aid in the diagnosis of disease (See Ramstack Col. 1, ll. 50-64 & Col. 4, ll. 10-32).  The simple substitution of one known element (biofield scan data) for another known element (i.e. physical/biochemical characteristics), producing a predictable or similar result that is already found in the prior art (disease diagnosis) renders the claim obvious (See MPEP 2141(III)(B)).  

Claim 5 – 
Regarding Claim 5, Chengat and Ramstack teach the method of Claim 1 in its entirety.  Chengat and Ramstack further disclose a method, wherein:
producing the record comprises assigning a signature class to the biofield signature, the signature class indicating whether the biofield signature is clinically validated (See Chengat Abstract, Par [0067] & [0087] which discloses a plurality of relational tables such as a symptom table configured to associate a plurality of symptoms having symptom name fields with a corresponding plurality of symptom identifier fields (Symptom ID).  A cause table is configured to associate a plurality of causes having caused name fields with a corresponding plurality of cause identifier fields (Cause ID).  A symptom-cause relational table is linked to the symptom table and the cause table to associate the plurality of cause identifier fields with the plurality of symptom identifier fields”  Therefore a plurality of symptoms lists are assigned to certain causes related to the disease, such as parameter identifiers. Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method for diagnosing diseases via correlating symptoms and physical or biochemical characteristics, as disclosed by Chengat, by simply substituting biofield scan data, as disclosed by Ramstack, for the physical or biochemical characteristics that are associated with symptoms in Chengat to produce a similar result to what is already known in the prior art, as it is expressly stated in Ramstack Col. 1, ll. 50-64 that “an illness can often be detected… in a person’s aura”.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method, as disclosed by Chengat, to include biofield scan data because it has been found that auras (or biofields) of diseased persons display anomalies not present in relatively healthy persons and therefore acts as an additional characteristic that can be used to aid in the diagnosis of disease (See Ramstack Col. 1, ll. 50-64 & Col. 4, ll. 10-32).  The simple substitution of one known element (biofield scan data) for another known element (i.e. physical/biochemical characteristics), producing a predictable or similar result that is already found in the prior art (disease diagnosis) renders the claim obvious (See MPEP 2141(III)(B)).  

Claim 6 – 
Regarding Claim 6, Chengat and Ramstack teach the method of Claim 1 in its entirety.  Chengat further discloses a method, wherein:
producing the record comprises assigning a signature class to the biofield signature the signature class indicating whether the biofield signature is an enome signature (an “enome signature” has been interpreted by Examiner to be physical and biochemical characteristics of an organism which can be comprised of a human's medical history such as, for example, history of past illness, hospitalizations, surgeries, immunizations, allergies, personal habits, occupational history, family history, medications, psychiatric history, or the like; See Chengat Abstract, Par [0067] & [0087] which discloses a plurality of relational tables such as a symptom table configured to associate a plurality of symptoms having symptom name fields with a corresponding plurality of symptom identifier fields (Symptom ID).  A cause table is configured to associate a plurality of causes having caused name fields with a corresponding plurality of cause identifier fields (Cause ID).  A symptom-cause relational table is linked to the symptom table and the cause table to associate the plurality of cause identifier fields with the plurality of symptom identifier fields”  Therefore a plurality of symptoms lists are assigned to certain causes related to the disease, such as parameter identifiers. Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method for diagnosing diseases via correlating symptoms and physical or biochemical characteristics, as disclosed by Chengat, by simply substituting biofield scan data, as disclosed by Ramstack, for the physical or biochemical characteristics that are associated with symptoms in Chengat to produce a similar result to what is already known in the prior art, as it is expressly stated in Ramstack Col. 1, ll. 50-64 that “an illness can often be detected… in a person’s aura”.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method, as disclosed by Chengat, to include biofield scan data because it has been found that auras (or biofields) of diseased persons display anomalies not present in relatively healthy persons and therefore acts as an additional characteristic that can be used to aid in the diagnosis of disease (See Ramstack Col. 1, ll. 50-64 & Col. 4, ll. 10-32).  The simple substitution of one known element (biofield scan data) for another known element (i.e. physical/biochemical characteristics), producing a predictable or similar result that is already found in the prior art (disease diagnosis) renders the claim obvious (See MPEP 2141(III)(B)).  

Claim 11 – 
Regarding Claim 11, Chengat and Ramstack teach a method of correlating biofield scans to phenotype data of one or more organisms, the method comprising:
providing a phenotype history of a user (See Chengat Paragraph [0068] which discloses a system interfacing with third party data centers to securely access medical records and lab results, etc. and the system receives input comprising one or more of symptoms, markers, symptom durations, symptom qualifiers and symptom contexts associated with a large number of individual patients);
providing a plurality of biofield scans of said user, wherein said biofield scans are measured in frequency and amplitude (See Ramstack Col. 5, ll. 2-3: which discloses one of the characteristics detected and measured may be the frequencies present in the aura of the organism”; See Ramstack Col. 5, ll. 14-16 which discloses each bar may represent one color or frequency of the detected aura and the length of the bar preferably representing a magnitude of the color or frequency present);
creating a database with said phenotype history and said biofield scans of said user; correlating said phenotype and said biofield scan within said database (See Chengat Paragraph [0072] which discloses symptoms being associated with diagnoses and their associated probability”; See Chengat Paragraph [0078] which discloses data fields specified in the tables being directly or indirectly related and the relationships between symptoms and causes can be specified by data fields that have direct or indirect relationship to each other, that which is further represented in relational tables;  See Ramstack Col. 3, ll. 66 - Col. 4 ll. 2 which discloses a plurality of characteristics of an aura of the organism are detected and measured to create an aura signature which includes a plurality of characteristics of an aura);
creating a biofield signature from said phenotype history, and said biofield scans (See Chengat Paragraph [0081] which discloses the system finding variations of lab values found from patient lab history from normal values for respective labs and if there are any abnormalities, the related symptoms are added to a table of abnormal symptoms.  All diagnoses or causes/sub-causes associated with a symptom are fetched based on various symptom tables, e.g., cardinal symptom table, specific symptom table, etc.; See Ramstack Col. 3, ll. 66 - Col. 4 ll. 2 which discloses a plurality of characteristics of an aura of the organism are detected and measured to create an aura signature which includes a plurality of characteristics of an aura);
comparing said biofield signature with said phenotype history, and said biofield scan of said user (Here, "symptoms" meet Applicant's description of "phenotype history" and are being correlated to "causes" such as genetic markers or some other physical/biochemical characteristic that could be found during medical testing (such as blood tests); See Chengat Paragraph [0072] which discloses symptoms being associated with diagnoses and their associated probability”; See Chengat Paragraph [0078] which discloses data fields specified in the tables being directly or indirectly related and the relationships between symptoms and causes can be specified by data fields that have direct or indirect relationship to each other, that which is further represented in relational tables;  See Ramstack Col. 3, ll. 66 - Col. 4 ll. 2 which discloses a plurality of characteristics of an aura of the organism are detected and measured to create an aura signature which includes a plurality of characteristics of an aura); and
outputting said biofield signature and said phenotype history, and said biofield scan comparison (See Chengat Paragraph [0079] which discloses system interfacing for querying patients for their symptoms, receiving patient medical records, receiving patients' current or past lab results, receiving patient family history, age, sex, geography, questions, answers, rules, (e.g., exclusion/inclusion rules), symptom types, direct, indirect relationship types, etc.  Based on such data, the processor fetches cause names and calculates the probability of a disorder or diagnosis and suggests a treatment for the disorder based on the calculated probability).

Chengat does not further disclose a method comprising:
a first biofield scan comprising biofield data obtained by scanning the corresponding subject's biofield;
using biofield data or making determinations of biofield signatures within the biofield data

Ramstack teaches a first biofield scan comprising biofield data obtained by scanning the corresponding subject's biofield (See Ramstack Col. 1, ll. 50-64 which discloses it is well known in the prior art that the auras of diseased persons display anomalies not present in relatively health persons such as telltale colors, holes or gaps, different glows, etc., which can be used to identify diseased persons; See Ramstack Col. 4, ll. 57 – Col. 5, ll. 16 which discloses a plurality of characteristics of an aura of the organism are detected and measured to create an aura signature" thereby reading on using biofield data or making determinations of biofield signatures within the biofield data and even further discloses the characteristics of the aura signature of the organism record in a database; See Ramstack Col. 4, ll. 10-32 which discloses specifically capturing an organisms aura and utilizing aura signature for varying purposes on the backend; while “biofield scan” data is not expressly disclosed in Ramstack per se, aura and aura signature data fits the limitation of a physical or biochemical characteristic of a patient  as specified by Applicant through the instant Specification; ). The disclosure of Chengat and Ramstack are both directed towards the analysis of patients for purposes of diagnosing or identifying sickness, diseases, or other health anomalies.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method for diagnosing diseases via correlating symptoms and physical or biochemical characteristics, as disclosed by Chengat, by simply substituting biofield scan data, as disclosed by Ramstack, for the physical or biochemical characteristics that are associated with symptoms in Chengat to produce a similar result to what is already known in the prior art, as it is expressly stated in Ramstack Col. 1, ll. 50-64 that “an illness can often be detected… in a person’s aura”.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method, as disclosed by Chengat, to include biofield scan data because it has been found that auras (or biofields) of diseased persons display anomalies not present in relatively healthy persons and therefore acts as an additional characteristic that can be used to aid in the diagnosis of disease (See Ramstack Col. 1, ll. 50-64 & Col. 4, ll. 10-32).  The simple substitution of one known element (biofield scan data) for another known element (i.e. physical/biochemical characteristics), producing a predictable or similar result that is already found in the prior art (disease diagnosis) renders the claim obvious (See MPEP 2141(III)(B)).  

Claim 12 – 
Regarding Claim 12, Chengat and Ramstack teach the method of Claim 11 in its entirety.  Chengat further discloses a method, wherein:
said phenotype history is provided from more than one user (See Chengat Paragraph [0068] which discloses the system interfacing with third party data centers to securely access medical records and lab results, etc., and receiving input comprising one or more of symptoms, markers, symptom durations, symptom qualifiers and symptom contexts associated with a large number of individual patients; See Ramstack Col. 3, ll. 66 - Col. 4 ll. 2: “A plurality of characteristics of an aura of the organism are detected and measured to create an aura signature.  The aura signature may include a plurality of characteristics of an aura).

Claim 13 – 
Regarding Claim 13, Chengat and Ramstack teach the method of Claim 11 in its entirety.  Chengat further discloses a method wherein:
said biofield signatures are used to generate biofield tags (See Chengat Paragraph [0077] which discloses that outputted tables are structured with data fields relating to parameters having 1) parameter names and 2) parameter identifiers.  Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier, thereby reading on generated tags).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method for diagnosing diseases via correlating symptoms and physical or biochemical characteristics, as disclosed by Chengat, by simply substituting biofield scan data, as disclosed by Ramstack, for the physical or biochemical characteristics that are associated with symptoms in Chengat to produce a similar result to what is already known in the prior art, as it is expressly stated in Ramstack Col. 1, ll. 50-64 that “an illness can often be detected… in a person’s aura”.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method, as disclosed by Chengat, to include biofield scan data because it has been found that auras (or biofields) of diseased persons display anomalies not present in relatively healthy persons and therefore acts as an additional characteristic that can be used to aid in the diagnosis of disease (See Ramstack Col. 1, ll. 50-64 & Col. 4, ll. 10-32).  The simple substitution of one known element (biofield scan data) for another known element (i.e. physical/biochemical characteristics), producing a predictable or similar result that is already found in the prior art (disease diagnosis) renders the claim obvious (See MPEP 2141(III)(B)).  

Claim 14 – 
Regarding Claim 14, Chengat and Ramstack teach the method of Claim 13 in its entirety.  Chengat further discloses a method wherein:
said biofield tags are compared to said phenotype history and said biofield scans (See Chengat Paragraph [0072] which discloses symptoms being associated with certain diagnoses and their associated probability”; See Chengat Paragraph [0077] which discloses that outputted tables are structured with data fields relating to parameters having 1) parameter names and 2) parameter identifiers.  Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier, thereby reading on generated tags; See Chengat Paragraph [0078] which discloses data fields specified in the tables can be directly or indirectly related.  For example, relationships between symptoms and causes can be specified by data fields that have direct or indirect relationship to each other.”  Here, "symptoms" meet Applicant's description of "phenotype history" and are being correlated to "causes" such as genetic markers or some other physical/biochemical characteristic that could be found during medical testing (such as blood tests); See Ramstack Col. 3, ll. 66 - Col. 4 ll. 2: “A plurality of characteristics of an aura of the organism are detected and measured to create an aura signature.  The aura signature may include a plurality of characteristics of an aura”). 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method for diagnosing diseases via correlating symptoms and physical or biochemical characteristics, as disclosed by Chengat, by simply substituting biofield scan data, as disclosed by Ramstack, for the physical or biochemical characteristics that are associated with symptoms in Chengat to produce a similar result to what is already known in the prior art, as it is expressly stated in Ramstack Col. 1, ll. 50-64 that “an illness can often be detected… in a person’s aura”.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method, as disclosed by Chengat, to include biofield scan data because it has been found that auras (or biofields) of diseased persons display anomalies not present in relatively healthy persons and therefore acts as an additional characteristic that can be used to aid in the diagnosis of disease (See Ramstack Col. 1, ll. 50-64 & Col. 4, ll. 10-32).  The simple substitution of one known element (biofield scan data) for another known element (i.e. physical/biochemical characteristics), producing a predictable or similar result that is already found in the prior art (disease diagnosis) renders the claim obvious (See MPEP 2141(III)(B)).  

Claim 15 – 
Regarding Claim 15, Chengat and Ramstack teach the method of Claim 11 in its entirety.  Chengat further discloses a method, wherein:
said biofield scans are compared to genetic markers (See Chengat Paragraph [0072] which discloses symptoms being associated with certain diagnoses and their associated probability”; See Chengat Paragraph [0077] which discloses that outputted tables are structured with data fields relating to parameters having 1) parameter names and 2) parameter identifiers.  Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier, thereby reading on generated tags; See Chengat Paragraph [0078] which discloses data fields specified in the tables can be directly or indirectly related.  For example, relationships between symptoms and causes can be specified by data fields that have direct or indirect relationship to each other.”  Here, "symptoms" meet Applicant's description of "phenotype history" and are being correlated to "causes" such as genetic markers or some other physical/biochemical characteristic that could be found during medical testing (such as blood tests); See Ramstack Col. 3, ll. 66 - Col. 4 ll. 2: “A plurality of characteristics of an aura of the organism are detected and measured to create an aura signature.  The aura signature may include a plurality of characteristics of an aura”.  Here, "causes" can be any physical or biochemical characteristic such as genetic markers and are then being compared to symptoms.).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method for diagnosing diseases via correlating symptoms and physical or biochemical characteristics, as disclosed by Chengat, by simply substituting biofield scan data, as disclosed by Ramstack, for the physical or biochemical characteristics that are associated with symptoms in Chengat to produce a similar result to what is already known in the prior art, as it is expressly stated in Ramstack Col. 1, ll. 50-64 that “an illness can often be detected… in a person’s aura”.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method, as disclosed by Chengat, to include biofield scan data because it has been found that auras (or biofields) of diseased persons display anomalies not present in relatively healthy persons and therefore acts as an additional characteristic that can be used to aid in the diagnosis of disease (See Ramstack Col. 1, ll. 50-64 & Col. 4, ll. 10-32).  The simple substitution of one known element (biofield scan data) for another known element (i.e. physical/biochemical characteristics), producing a predictable or similar result that is already found in the prior art (disease diagnosis) renders the claim obvious (See MPEP 2141(III)(B)).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chengat et al. (U.S. Patent Publication No. 2015/0310179) in view of Ramstack et al. (U.S. Patent No. 6466688), further in view of Thomas et al. (U.S. Patent Publication No. 2015/0178631).  

Claim 2 – 
Regarding Claim 2, Chengat and Ramstack teach the method of Claim 1 in its entirety.  Ramstack further discloses a method, wherein:
the biofield data comprises frequency data and amplitude data associated with the frequency data (See Ramstack Col. 5, ll. 2-3 which discloses one of the characteristics detected and measured may be the frequencies present in the aura of the organism” and Ramstack Col. 5, ll. 14-16 discloses each bar representing one color or frequency of the detected aura such that a length of the bar preferably represents a magnitude of the color or frequency of the organism’s aura);
Chengat does not further disclose a method, wherein:
using the correlated phenotype to determine the biofield signature comprises identifying a pattern of amplitude peaks at particular frequencies.

Thomas teaches using the correlated phenotype to determine the biofield signature comprises identifying a pattern of amplitude peaks at particular frequencies (See Thomas Abstract which discloses a system providing a flexible pattern recognition platform including pattern recognition engines that can be dynamically adjusted to implement specific pattern recognition configurations for individual pattern recognition applications.” and Thomas Paragraph [0296]: “In some embodiments, the properties of the one or more patterns of interest comprise one or more of the following: peak amplitudes, sample width, mean, median, standard deviation, minimum, maximum, slope, intercept, QT interval, RR interval, RT interval, field potential, depolarization, repolarization, T wave peak amplitude, R wave peak amplitude, and total spike amplitude).
One of ordinary skill in the art would have been motivated to modify the aforementioned combined embodiment of Chengat and Ramstack to include a correlation method comprising amplitude peak pattern detection as provided by Thomas to create an automatic diagnosis system (See Thomas Paragraph [0007]).  As previously mentioned, Chengat provides a method for diagnosing diseases via correlating symptoms and physical or biochemical characteristics and by simply substituting biofield scan data, as disclosed by Ramstack, for the telling physical or biochemical characteristic that is associated with symptoms, a similar method for diagnosing diseases by correlating organism biofield scan data and organism symptomology can be created.  However, the aforementioned combined embodiment for disease diagnosis of Chengat and Ramstack does not specifically disclose pattern recognition using peak detection.  One would have been motivated to modify the aforementioned combined embodiment for disease diagnosis of Chengat and Ramstack because pattern recognition (i.e. peak detection) has useful applications in the field of healthcare, more specifically in biological data (i.e. biofield scan data) classification, such as automatic organism monitoring, diagnosis, and prognosis (See Thomas Paragraph [0007]).

Claim 3 –
Regarding Claim 3, Chengat, Ramstack, and Thomas teach the method of Claim 2 in its entirety.  Thomas further discloses a method, wherein:
identifying the pattern of amplitude peaks comprises applying a fast Fourier transform to the biofield data of the corresponding first biofield scan of each of the plurality of user records to produce a desired number of the amplitude peaks (See Thomas Paragraph [0226] which discloses Pattern detectors can be software implemented tools that can be applied to any waveform to detect and identify simple or complex signal features (i.e. all occurrences of patterns of interest).  The features contained in these waveforms are broken down into simple elements by tools called Feature Extraction Techniques (FETs), for example Haar wavelet, Fourier transform, polynomial interpolant, integral functions, rational polynomial approximation, etc.”).
One of ordinary skill in the art would have been motivated to modify the aforementioned combined embodiment for disease diagnosis of Chengat and Ramstack to include a correlation method comprising amplitude peak pattern detection, by specifically employing a fast Fourier Transform, as provided by Thomas to create an automatic diagnosis system (See Thomas Paragraph [0007]).  As previously mentioned, Chengat provides a method for diagnosing diseases via correlating symptoms and physical or biochemical characteristics and by simply substituting biofield scan data, as disclosed by Ramstack, for the telling physical or biochemical characteristic that is associated with symptoms, a similar method for diagnosing diseases by correlating organism biofield scan data and organism symptomology can be created.  However, the aforementioned combined embodiment for disease diagnosis of Chengat and Ramstack does not specifically disclose pattern recognition using peak detection and more specifically, fast Fourier Transform as a feature extractor.  One would have been motivated to modify the aforementioned combined embodiment for disease diagnosis of Chengat and Ramstack because pattern recognition (i.e. peak detection) has useful applications in the field of healthcare, more specifically in biological data (i.e. biofield scan data) classification, such as automatic organism monitoring, diagnosis, and prognosis (See Thomas Paragraph [0007]).  Additionally, Ramstack teaches that aura or biofield scan data contains both frequency and amplitude components (See Ramstack Col. 5, ll. 2-3 and Col. 5, ll. 14-16) and it would therefore be obvious to one of ordinary skill in the art that one way of transforming data into its respective frequency and amplitude components for analysis is by means of applying a fast Fourier transform which transforms any time domain data into frequency domain data.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chengat et al. (U.S. Patent Publication No. 2015/0310179) in view of Ramstack et al. (U.S. Patent No. 6466688) and in further view of Reese et al. (U.S. Patent No. 8417549)

Claim 7 – 
Regarding Claim 7, Chengat and Ramstack teach the method of Claim 1 in its entirety.  Chengat further teaches a method wherein:
producing the record comprises:
selecting, based on the phenotype history represented by at least one of the plurality of user records, a first scan tag from a plurality of scan tags each correlated to various known markers of a plurality of known markers (the known markers including one or both of a genetic marker and a phenotype marker (See Chengat Paragraph [0077] which discloses outputting tables structured with data fields relating to parameters having 1) parameter names and 2) parameter identifiers.  Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier);
and assigning the first scan tag to the biofield signature (the known markers including one or both of a genetic marker and a phenotype marker (See Chengat Paragraph [0077] which discloses outputting tables structured with data fields relating to parameters having 1) parameter names and 2) parameter identifiers.  Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier).
Chengat describes “symptoms” and “causes”, but does not expressly include “genetic markers” as a type of symptom or cause.  Therefore the difference between the instant claim and the embodiment found in combining Chengat and Ramstack is the correlation of biofield data with genetic markers versus the correlation of biofield data with “causes”.  However, Reese et al. (U.S. Patent No. 8417549) teaches that genetic markers are a known type of cause associated with a predisposition, disease, or other phenotypic abnormality (See Reese, Col. 4, ll. 54-61).  Also, all substitute components (Ramstack’s aura data and Reese’s genetic markers) were known in the art at the time of filing.  The technical ability existed to substitute the components as claimed and the results of the substitution are predictable.  Specifically, the predictable results are creating a correlation between biofield data and genetic markers and using that correlation to point to a specific patient diagnosis or pathway for medical testing.  Since the substitution was known in the art by the time of Applicant filing, and the substitution produces predictable results to those results already disclosed in Chengat, Claim 7 is considered obvious to one of ordinary skill in the art.

Claim 8 – 
Regarding Claim 8, Chengat and Ramstack teach the method of Claim 1 in its entirety.  Chengat further discloses a method wherein:
generating a plurality of biofield marker lists each associated with a corresponding genetic marker of a plurality of genetic markers (See Chengat Abstract, Par [0067] & [0087] which discloses a plurality of relational tables such as a symptom table configured to associate a plurality of symptoms having symptom name fields with a corresponding plurality of symptom identifier fields (Symptom ID).  A cause table is configured to associate a plurality of causes having caused name fields with a corresponding plurality of cause identifier fields (Cause ID).  A symptom-cause relational table is linked to the symptom table and the cause table to associate the plurality of cause identifier fields with the plurality of symptom identifier fields”  Therefore a plurality of symptoms lists are assigned to certain causes related to the disease, such as parameter identifiers. Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier; See Chengat Paragraph [0077] which discloses outputting tables structured with data fields relating to parameters having 1) parameter names and 2) parameter identifiers.  Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier), and
each listing biofield signatures stored in the correlation database that have a high correlation with the phenotypes that are related to the corresponding genetic marker (See Chengat Abstract, Par [0067] & [0087] which discloses a plurality of relational tables such as a symptom table configured to associate a plurality of symptoms having symptom name fields with a corresponding plurality of symptom identifier fields (Symptom ID).  A cause table is configured to associate a plurality of causes having caused name fields with a corresponding plurality of cause identifier fields (Cause ID).  A symptom-cause relational table is linked to the symptom table and the cause table to associate the plurality of cause identifier fields with the plurality of symptom identifier fields”  Therefore a plurality of symptoms lists are assigned to certain causes related to the disease, such as parameter identifiers. Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier; See Chengat Paragraph [0077] which discloses outputting tables structured with data fields relating to parameters having 1) parameter names and 2) parameter identifiers.  Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier).
The additional modifications provided by Chengat are directly applicable to the already modified method of Chengat and Ramstack because both embodiments are directed to diagnosing diseases by correlating the organism’s symptomology with other physical or biochemical characteristics of the organism.
Additionally, Chengat describes “symptoms” and “causes”, but does not expressly include “genetic markers” as a type of symptom or cause.  Therefore the difference between the instant claim and the embodiment found in combining Chengat and Ramstack is the correlation of biofield data with genetic markers versus the correlation of biofield data with “causes”.  However, Reese et al. (U.S. Patent No. 8417549) teaches that genetic markers are a known type of cause associated with a predisposition, disease, or other phenotypic abnormality (See Reese, Col. 4, ll. 54-61).  Also, all substitute components (Ramstack’s aura data and Reese’s genetic markers) were known in the art at the time of filing.  The technical ability existed to substitute the components as claimed and the results of the substitution are predictable.  Specifically, the predictable results are creating a correlation between biofield data and genetic markers and using that correlation to point to a specific patient diagnosis or pathway for medical testing.  The technical ability existed to substitute the components as claimed and the results of the substitution are predictable.  Since the substitution was known in the art by the time of Applicant filing, and the substitution produces predictable results to those results already disclosed in Chengat, Claim 8 is considered obvious to one of ordinary skill in the art.

Claim 9 – 
Regarding Claim 9, Chengat and Ramstack teach the method of Claim 1 in its entirety.  Chengat further discloses a method, wherein:
generating a plurality of biofield marker lists each associated with a corresponding blood test of a plurality of blood tests (See Chengat Abstract, Par [0067] & [0087] which discloses a plurality of relational tables such as a symptom table configured to associate a plurality of symptoms having symptom name fields with a corresponding plurality of symptom identifier fields (Symptom ID).  A cause table is configured to associate a plurality of causes having caused name fields with a corresponding plurality of cause identifier fields (Cause ID).  A symptom-cause relational table is linked to the symptom table and the cause table to associate the plurality of cause identifier fields with the plurality of symptom identifier fields”  Therefore a plurality of symptoms lists are assigned to certain causes related to the disease, such as parameter identifiers. Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier), and
each listing biofield signatures stored in the correlation database that have a high correlation with the phenotypes that are related to the corresponding blood test (See Chengat Paragraph [0072] which discloses symptoms being associated with certain diagnoses and their associated probability”; See Chengat Paragraph [0077] which discloses that outputted tables are structured with data fields relating to parameters having 1) parameter names and 2) parameter identifiers.  Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier, thereby reading on generated tags; See Chengat Paragraph [0078] which discloses data fields specified in the tables can be directly or indirectly related.  For example, relationships between symptoms and causes can be specified by data fields that have direct or indirect relationship to each other.”  Here, "symptoms" meet Applicant's description of "phenotype history" and are being correlated to "causes" such as genetic markers or some other physical/biochemical characteristic that could be found during medical testing (such as blood tests); See Ramstack Col. 3, ll. 66 - Col. 4 ll. 2: “A plurality of characteristics of an aura of the organism are detected and measured to create an aura signature.  The aura signature may include a plurality of characteristics of an aura”.  Here, "causes" can be any physical or biochemical characteristic such as genetic markers and are then being compared to symptoms).

Once again, the additional modifications provided by Chengat and Ramstack are directly applicable to the already modified method of Chengat and Ramstack because both embodiments are directed to diagnosing diseases by correlating the organism’s symptomology with other physical or biochemical characteristics of the organism.  Additionally, it would’ve been obvious to substitute results from blood tests for the “causes” that are disclosed in Chengat, as these results would fall under the category of “physical or biochemical characteristics”.  
Additionally, Chengat describes “symptoms” and “causes”, but does not expressly include “blood test results” as a type of symptom or cause.  Therefore the difference between the instant claim and the embodiment found in combining Chengat and Ramstack is the correlation of biofield data with blood test results versus the correlation of biofield data with “causes”.  Reese et al. (U.S. Patent No. 8417549) discloses that collecting biological samples from individuals, such as samples of blood can be tested for the presence of genetic markers (See Reese, Col. 4, ll. 61-67).  As previously mentioned, Reese et al. (U.S. Patent No. 8417549) also teaches that genetic markers are a known type of cause associated with a predisposition, disease, or other phenotypic abnormality (See Reese, Col. 4, ll. 54-61).  Therefore, the results of an organism’s blood tests (in this case which genetic markers are present therein) can be equivalently substituted for the “causes” disclosed by Chengat.  Also, all substitute components (Ramstack’s aura data and Reese’s blood test results) were known in the art at the time of filing.  The technical ability existed to substitute the components as claimed and the results of the substitution are predictable.  Specifically, the predictable results are creating a correlation between biofield data and genetic markers and using that correlation to point to a specific patient diagnosis or pathway for medical testing.  The technical ability existed to substitute the components as claimed and the results of the substitution are predictable.  Since the substitution was known in the art by the time of Applicant filing, and the substitution produces predictable results to those results already disclosed in Chengat, the Claim is considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 10 –
Regarding Claim 10, Chengat and Ramstack teach the method of Claim 9 in its entirety.  Chengat and Ramstack further disclose a method, wherein:
before producing the correlated phenotype:
obtaining a blood test result obtained by performing a first blood test of the plurality of blood tests on a first subject of the plurality of subjects (See Chengat Paragraph [0096]: “The method can identify all the relevant symptoms or physical signs or lab tests that are required to approach a specific symptom or a number of symptoms”);
pairing the corresponding first biofield scan of a first user record of the plurality of user records with the blood test result, the first user record being associated with the first subject (See Chengat Paragraph [0072] which discloses symptoms being associated with certain diagnoses and their associated probability”; See Chengat Paragraph [0077] which discloses that outputted tables are structured with data fields relating to parameters having 1) parameter names and 2) parameter identifiers.  Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier, thereby reading on generated tags; See Chengat Paragraph [0078] which discloses data fields specified in the tables can be directly or indirectly related.  For example, relationships between symptoms and causes can be specified by data fields that have direct or indirect relationship to each other.”  Here, "symptoms" meet Applicant's description of "phenotype history" and are being correlated to "causes" such as genetic markers or some other physical/biochemical characteristic that could be found during medical testing (such as blood tests); See Ramstack Col. 3, ll. 66 - Col. 4 ll. 2: “A plurality of characteristics of an aura of the organism are detected and measured to create an aura signature.  The aura signature may include a plurality of characteristics of an aura”.  Here, "causes" can be any physical or biochemical characteristic such as genetic markers and are then being compared to symptoms.); and
based on the blood test result, selecting a first group from a plurality of groups, the first group including the plurality of user records (See Chengat Abstract, Par [0067] & [0087] which discloses a plurality of relational tables such as a symptom table configured to associate a plurality of symptoms having symptom name fields with a corresponding plurality of symptom identifier fields (Symptom ID).  A cause table is configured to associate a plurality of causes having caused name fields with a corresponding plurality of cause identifier fields (Cause ID).  A symptom-cause relational table is linked to the symptom table and the cause table to associate the plurality of cause identifier fields with the plurality of symptom identifier fields”  Therefore a plurality of symptoms lists are assigned to certain causes related to the disease, such as parameter identifiers. Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier);
and after determining the biofield signature:
determining a high correlation between the biofield signature and the phenotypes associated with the first blood test (See Chengat Paragraph [0072] which discloses symptoms being associated with certain diagnoses and their associated probability”; See Chengat Paragraph [0077] which discloses that outputted tables are structured with data fields relating to parameters having 1) parameter names and 2) parameter identifiers.  Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier, thereby reading on generated tags; See Chengat Paragraph [0078] which discloses data fields specified in the tables can be directly or indirectly related.  For example, relationships between symptoms and causes can be specified by data fields that have direct or indirect relationship to each other.”  Here, "symptoms" meet Applicant's description of "phenotype history" and are being correlated to "causes" such as genetic markers or some other physical/biochemical characteristic that could be found during medical testing (such as blood tests); See Ramstack Col. 3, ll. 66 - Col. 4 ll. 2: “A plurality of characteristics of an aura of the organism are detected and measured to create an aura signature.  The aura signature may include a plurality of characteristics of an aura”); and
adding the biofield signature to the biofield marker list associated with the first blood test (See Chengat Abstract, Par [0067] & [0087] which discloses a plurality of relational tables such as a symptom table configured to associate a plurality of symptoms having symptom name fields with a corresponding plurality of symptom identifier fields (Symptom ID).  A cause table is configured to associate a plurality of causes having caused name fields with a corresponding plurality of cause identifier fields (Cause ID).  A symptom-cause relational table is linked to the symptom table and the cause table to associate the plurality of cause identifier fields with the plurality of symptom identifier fields”  Therefore a plurality of symptoms lists are assigned to certain causes related to the disease, such as parameter identifiers. Examples of such parameters are symptoms, causes/sub-causes, questions, answers, relationships, rules, etc., each having an assigned name and an assigned identifier).

The additional modifications provided by Chengat and Ramstack are directly applicable to the already modified method of Chengat and Ramstack because both embodiments are directed to diagnosing diseases by correlating the organism’s symptomology with other physical or biochemical characteristics of the organism.  Additionally, it would’ve been obvious to substitute results from blood tests for the “causes” that are disclosed in Chengat, as these results would fall under the category of “physical or biochemical characteristics”.  
Additionally, Chengat describes “symptoms” and “causes”, but does not expressly include “blood test results” as a type of symptom or cause.  Therefore the difference between the instant claim and the embodiment found in combining Chengat and Ramstack is the correlation of biofield data with blood test results versus the correlation of biofield data with “causes”.  Reese et al. (U.S. Patent No. 8417549) discloses that collecting biological samples from individuals, such as samples of blood can be tested for the presence of genetic markers (See Reese, Col. 4, ll. 61-67).  As previously mentioned, Reese et al. (U.S. Patent No. 8417549) also teaches that genetic markers are a known type of cause associated with a predisposition, disease, or other phenotypic abnormality (See Reese, Col. 4, ll. 54-61).  Therefore, the results of an organism’s blood tests (in this case which genetic markers are present therein) can be equivalently substituted for the “causes” disclosed by Chengat.  Also, all substitute components (Ramstack’s aura data and Reese’s blood test results) were known in the art at the time of filing.  The technical ability existed to substitute the components as claimed and the results of the substitution are predictable.  Specifically, the predictable results are creating a correlation between biofield data and genetic markers and using that correlation to point to a specific patient diagnosis or pathway for medical testing.  The technical ability existed to substitute the components as claimed and the results of the substitution are predictable.  Since the substitution was known in the art by the time of Applicant filing, and the substitution produces predictable results to those results already disclosed in Chengat, the Claim is considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lee et al. (U.S. Patent No. 6746397) teaches a system for visualization of symptoms in patients using aura (biofield) detection;
Korotkov et al. (U.S. Patent Publication No. 2005/0014998) discloses a system for detecting discharge streamers of an organism and diagnosing by way of estimating parameters of said organism’s streamers;
Sanchez et al. (U.S. Patent No. 8108384) teaches a method and system for managing biological databases by creating and updating data structures within a database
Rizzo et al. (U.S. Patent No. 9560987) discloses a system and method for measuring galvanic skin response to determine physiological abnormalities and validate, correlate, and translate such measurements into an automated report;
Jain et al. (NPL – “Clinical Studies of Biofield Therapies: Summary, Methodological Challenges, and Recommendations” – November 2015) discloses a summary of the state of the evidence for biofield therapies for a number of different clinical conditions;
Hammerschlag et al. (NPL - Nontouch Biofield Therapy: A Systematic Review of Human Randomized Controlled Trials Reporting Use of Only Nonphysical Contact Treatment - December 2014) discloses assessments regarding the quality and review of outcomes of randomized controlled trials (RCTs) of biofield therapies (external qigong, Healing Touch, Johrei, Reiki, and Therapeutic Touch) that report using only nonphysical touch forms of treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        09/23/22
/JONATHAN DURANT/Primary Examiner, Art Unit 3619